DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Applicant’s preliminary amendment, filed February 9, 2022, is entered.  Applicant cancelled claims 1-9 and added claims 10-16.  No new matter is entered.  Claims 10-16 are pending before the Office for review.
(2)
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 10-14, drawn to a method for producing a backside emitter solar cell structure having a heterojunction and a backside emitter solar cell structure having a heterojunction.
Group 2, claim(s) 15 and 16, drawn to a device for producing a backside emitter solar cell structure with a heterojunction.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature.  Group 1 requires that the solar cell made by the recited method and the recited solar cell comprise at least one electrically conductive, transparent backside conduction layer deposited on the at least one backside doping layer at a distance from the side edge of the substrate so that an edge area of the back side of the backside emitter solar cell structure is not coated with the electrically conductive, transparent backside conductive layer and there is no electrical contact between the electrically conductive, transparent backside conduction layer and the frontside conduction layer.  The device of Group 2 does not contain this requirement.
During a telephone conversation with Werner H. Stemer on July 15, 2022, a provisional election was made with traverse to prosecute the invention of Group 1, claims 10-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is directed toward a method for producing a backside emitter solar cell structure having a heterojunction.  Claim 10 is indefinite because it contains contradictory requirements regarding the method steps.  More specifically, lines 5-15 define a method of making the solar cell wherein the frontside i-type layer and the frontside doped layer are formed on the substrate before the backside i-type layer and backside doped layer are formed on the substrate.  However, lines 24-33 define a method of making the solar cell wherein the backside i-type layer is formed first followed by the frontside i-type layer, frontside doped layer and backside doped layer.  These requirements are contradictory and render claim 10 insolubly ambiguous as to what is required by the claimed invention.
Claim 12 is also indefinite as it defines a method that is inconsistent with the requirements of claim 10.  Specifically, claim 12 requires the frontside i-type layer and the frontside doped layer are formed sequentially, which is inconsistent with the requirements of claim 10, as explained above.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Claims 11 and 12 are also rejected due to their dependency on claim 10.
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 purports to define a backside emitter solar cell structure having a heterojunction, wherein at one side edge of the backside emitter solar cell structure, on an edge region of the substrate, the layer sequence is a backside i-type layer, a frontside i-type layer on the backside i-type layer, a frontside doped layer on the frontside i-type layer and a backside doped layer on the frontside doped layer.  Examiner understands this layer structure to correspond to figure 2 of Applicant’s disclosure.  Applicant describes figure 2 as depicting an intermediate structure before the solar cell is produced.  Accordingly, claim 14 is unclear as to what type of device is required.  Specifically, it’s unclear as to whether an intermediate structure that is subjected to further manufacturing to obtain a backside emitter solar cell structure having a heterojunction is required by the claimed invention or if the finally obtained backside emitter solar cell structure having a heterojunction is required by the claimed invention.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claim 14 is rejected due to its dependency on claim 13.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (U.S. Publication No. 2004/0182433) in view of Qin et al. Optoelectronics, Vol. 6, No. 2, March, 2010, Pg. 0108.
With respect to claims 10 and 11, Terakawa teaches a method for producing a solar cell structure comprising a heterojunction.  Figure 1 and Paragraphs 36-48.  Terakawa teaches the solar cell is a bifacial solar cell, meaning light can be incident on either side of the solar cell and generate electricity.  Figure 1.  Accordingly, based on the required structure of the claimed solar cell, Terakawa teaches a backside emitter solar cell structure having a heterojunction within the scope of the claimed invention because the solar cell can be faced toward incident light at either orientation.  Examiner also notes frontside and backside in the claimed invention are not explicitly defined based on light incidence.
Terakawa teaches the method comprises providing a crystalline semiconductor substrate (1) having n-type conductivity to form an absorber of the solar cell structure.  Figure 1 and Paragraph 40.
Terakawa further teaches the method comprises producing on a front side of the semiconductor substrate at least one front side intrinsic layer (12a) from an intrinsic amorphous semiconductor material (silicon).  Figure 1 and Paragraph 45.  Terakawa then teaches the method comprises producing on the frontside intrinsic layer at least one frontside doping layer (12b) from an amorphous semiconductor material (silicon) having a doping of the first conductivity type, wherein the dopant is phosphorous.  Figure 1 and Paragraph 46.
Terakawa teaches the method comprises producing on a backside of the semiconductor substrate at least one backside intrinsic layer (2a) made of an intrinsic, amorphous semiconductor material (silicon).  Figure 1 and Paragraph 42.  Terakawa teaches an emitter of the backside emitter solar cell structure having a heterojunction is formed by producing at least one backside doping layer (2b) from an amorphous semiconductor material (silicon) with a p-type doping via boron doping, which is opposite to the n-type doping.  Figure 1 and Paragraph 44.
Terakawa further teaches an electrically conductive, transparent frontside conduction layer (13) is formed on the frontside doping layer, an electrically conductive, transparent backside conduction layer (3) is formed on the backside doping layer, a frontside contact (14) is formed on the transparent frontside conduction layer and a backside contact (4) is formed on the transparent backside conduction layer.  Figure 1 and Paragraphs 47 and 48.
Regarding the specifically recited order for producing the layers, as per the MPEP, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C) (internal citation omitted).  In this case, Terakawa’s method obtains a solar cell within the scope of the claimed invention despite the different sequence of process steps.
Terakawa further teaches the at least one electrically conductive, transparent backside conduction layer is deposited on the backside doping layer at a spacing distance from a side edge of the semiconductor substrate, so that an edge region on the back side of the backside emitter solar cell structure having a heterojunction is not coated with the electrically conductive, transparent backside conduction layer.  Figure 1.
Finally, Terakawa teaches in all the process steps for forming the electrically conductive, transparent backside conduction layer, there is no electrical contact between the transparent frontside conduction layer and transparent backside conduction layer.  Figure 1 and Paragraphs 40-48.
Terakawa is silent as to whether the frontside doping layer has a higher doping concentration than the doping of the semiconductor substrate.
However, Qin, which deals with bifacial HIT solar cells, establishes the doped layer of the same conductivity type as the substrate has a higher doping concentration than the substrate.  Table 1.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Terakawa with Qin is the use of a known technique to improve a similar method in the same way.  Both Terakawa and Qin deal with methods for making a bifacial HIT solar cell.  Qin teaches in such a solar cell the doped layer of the same conductivity type as the substrate has a higher doping concentration than the substrate.  Table 1.  Qin teaches this to be an effective doping configuration for the solar cell.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly dope the layers in Terakawa’s method because Qin teaches this to be an effective doping arrangement, meaning the modification has a reasonable expectation of success.
With respect to claim 12, Terakawa teaches the method comprises producing the frontside intrinsic layer on the front side of the substrate and producing the frontside doping layer on the frontside intrinsic layer in processes taking place one after another in the same layer deposition reactor.  Paragraphs 45 and 46.  Specifically, Terakawa describes different deposition conditions for each layer but does not state that a different CVD reactor is used, meaning it is within the scope of Terakawa’s disclosure to use the same reactor.
(5)
Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not teach or fairly suggest a backside emitter solar cell structure having a heterojunction, wherein at one edge side of the backside emitter solar cell structure, on an edge region of the semiconductor substrate, the layer sequence is, from inside to outside, a backside intrinsic layer, a frontside intrinsic layer on the backside intrinsic layer, a frontside doping layer on the frontside intrinsic layer, the doping being the same conductivity type of the substrate, and a backside doping layer on the frontside doping layer, the backside doping layer being of an opposite conductivity type to the substrate and wherein the backside transparent conductive layer is deposited on the backside doping layer at a distance from the side edge of the semiconductor substrate so that an edge area on a back side of the backside emitter solar cell structure is not coated with the backside transparent conductive layer and there is no electrical contact between the backside transparent conductive layer and the  and the frontside conduction layer, as required by claim 13.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759